department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil 280f cc psi acooper cor-126567-01 dear the acting chief_counsel asked me to respond to your letter about the relation between notice_2000_4 which discusses the depreciation of property subject_to sec_168 acquired in a like-kind_exchange or as a result of an involuntary_conversion and the annual depreciation limitation for luxury vehicles under sec_280f in your letter you expressed concern about the lack of formal guidance from the internal_revenue_service irs whether one or two limitations will apply in the year of the exchange or involuntary_conversion only one depreciation limitation is allowed for luxury vehicles involved in an exchange or involuntary_conversion sec_280f provides that for purposes of determining the depreciation limitation under sec_280f any property acquired in a nonrecognition_transaction such as a like-kind_exchange or an involuntary_conversion is treated as a single property originally placed_in_service in the taxable_year in which the acquired property is placed_in_service thus the depreciation limitation amount is based on the year in which the acquired vehicle is placed_in_service the priority guidance plan released by the department of the treasury and the irs includes issuance of proposed_regulations under sec_168 relating to property involved in like-kind_exchanges and involuntary_conversions this regulation project may address the issue you raised in more detail we appreciate your concern with this issue and hope to provide more guidance soon if i can be of further assistance please contact me or alan cooper at sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
